Citation Nr: 0947264	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-06 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total rating based on the need 
for convalescence beyond August 31, 2005, due to March 8, 
2005, right shoulder surgery.

2.  Entitlement to an increased rating for degenerative joint 
disease glenohumeral joint with osteophyte supraspinatus 
tendonitis, previously contracture, right shoulder, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty from January 1951 to May 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and December 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Board notes that additional medical evidence submitted by 
the Veteran subsequent to a May 2009 supplemental statement 
of the case is not pertinent to the Veteran's claim for an 
extension of a temporary total rating for convalescence.  
Accordingly, remand of the claim for an extension of a 
convalescent rating for RO review of the newly submitted 
medical evidence is not indicated.

The Veteran provided testimony regarding a claim for a total 
rating based on individual unemployability (TDIU) at an 
August 2009 hearing.  The Board notes that the Veteran does 
not currently have a claim for TDIU in appellate status 
before the Board.

The issue of an increased rating for a right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's right shoulder surgery on March 8, 2005, did 
not require convalescence beyond August 31, 2005.


CONCLUSION OF LAW

The criteria for extension beyond August 31, 2005, of a 
temporary total rating for convalescence following right 
shoulder surgery have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).   

In an April 2005 letter the VA sent the Veteran a letter that 
afforded the Veteran legally sufficient notice regarding his 
claim for entitlement to a temporary total disability rating 
under 38 C.F.R. § 4.30, based on a need for convalescence.  
The letter set out the elements of entitlement and described 
the evidence and information needed to substantiate the 
claim; it also detailed the respective responsibilities of VA 
and the Veteran in obtaining such.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice was given prior to the initial adjudication 
of the claim.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal have been 
identified and obtained.  The evidence of record includes 
March 8, 2005, surgical records and the private and VA 
medical records from the year following surgery.  The Veteran 
has not indicated that he has any further evidence to submit 
to VA, or which VA needs to obtain.  There is no indication 
that there exists any additional evidence that has a bearing 
on this issue that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.

The June 2005 rating decision on appeal granted the Veteran a 
temporary total rating for convalescence from March 8, 2005, 
to August 31, 2005, following right shoulder surgery.  Thus 
the Veteran was provided a temporary total convalescent 
rating for five months from the first day of the month 
following the March 2005 surgery.

Private medical records show that there were no complications 
when the Veteran underwent the right shoulder 
hemiarthroplasty with biceps tenodesis on March 8, 2005.  

A medical certification dated March 18, 2005, states that the 
Veteran might be unable to return to his maintenance job and 
should consider retraining.  It also noted that he could 
possibly return to regular job duties in six months.  In May 
2005 the Veteran's private physician noted that It would take 
five or six months for the Veteran's to expect fundamental 
changes in his medical condition and that the Veteran should 
not use his right arm.  The physician also noted that it was 
unknown as to when the Veteran was expected to return to his 
prior level of functioning.   

A July 2005 VA medical record indicates that the Veteran had 
right arm flexion of 85 degrees and abduction of 40 degrees.  
The examiner noted that the Veteran was currently unable to 
perform job requirements due to functional limitations of the 
right upper extremity.  

A September 1, 2005, VA outpatient record notes that the 
Veteran had reached maximum benefit from physical therapy.  A 
September 7, 2005, VA record notes that the Veteran still had 
right shoulder pain and decreased grip.  

At his August 2009 hearing, the Veteran testified that the 
March 2005 right shoulder surgery was not done properly and 
that the surgery eventually had to be totally redone.  

The record reveals that the Veteran's right shoulder 
hemiarthroplasty was redone in January 2008.  It also shows 
that the Veteran was provided an additional temporary total 
rating for convalescence following the January 2008 surgery.  
The Veteran has not appealed the time period assigned for the 
temporary total rating awarded following the January 2008 
right shoulder surgery.

Under the provisions of 38 C.F.R. § 4.30, a total rating will 
be assigned effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following hospital 
discharge or outpatient release if the treatment of a 
service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  Extensions of 1 or more months up to 6 months 
beyond the initial 6 month period may be made under paragraph 
(2) or (3) above.
 
After carefully reviewing the relevant evidence of record, 
the Board finds that the Veteran has not met the criteria for 
an extension of a temporary total rating due to convalescence 
beyond August 31, 2005.  

Although the medical records noted above have indicated that 
the Veteran's right shoulder disability would interfere with 
his ability to work after August 31, 2005, that the Veteran 
continued to have right shoulder pain, and that the Veteran 
eventually underwent additional right shoulder surgery in 
January 2008 to correct the affects of the March 2005 
surgery, such does not meet the criteria for an extension of 
a temporary total rating for convalescence under 38 C.F.R. 
§ 4.30.  The requirements of 38 C.F.R. § 4.30 are specific, 
and do not contemplate whether the right shoulder was fully 
functional and without impairment.  The provisions of 
38 C.F.R. § 4.30 provide compensation for the temporary 
disability caused by a surgical procedure with recognition 
that the overall disability rating should be re-evaluated 
after stabilization.

38 C.F.R. § 4.30 provides for an extension of a temporary 
total rating beyond the original five months assigned if 
following the surgery there are severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of wheelchair or crutches (regular weight-
bearing prohibited).  In this case there is no medical 
evidence after August 31, 2005, indicating that the Veteran 
had incompletely healed surgical wounds or any of the other 
severe postoperative residuals listed in 38 C.F.R. § 4.30.  
As noted above, the September 2005 VA outpatient records 
reveal that the Veteran had reached maximum benefit from 
physical therapy and indicated that the Veteran was able to 
move his right upper extremity, though he had pain and a 
decreased grip.  In this case, the medical evidence indicates 
that the while the Veteran continued to have pain, that his 
surgical residuals had healed and did not necessitate further 
convalescence.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim and that an 
extension of a temporary total rating for convalescence 
beyond August 31, 2005, for right shoulder surgery is not 
warranted.



ORDER

Entitlement to an extension of a temporary total rating for 
convalescence beyond August 31, 2005, for right shoulder 
surgery is denied.




REMAND

The most recent VA examination of the right shoulder for 
rating purposes was performed in April 2009, and the 
examination showed 80 degrees of right arm flexion and 70 
degrees of right arm abduction.  An October 2009 VA 
outpatient record shows that the Veteran requested physical 
therapy for his right shoulder due to inability to raise his 
right arm.  This record indicates that the Veteran's right 
shoulder disability has increased in severity since the last 
VA examination.  Accordingly, a new VA examination of the 
right shoulder is necessary to determine the current severity 
of the Veteran's right shoulder disability.

The Board further notes that the Veteran did not submit a 
waiver of RO review of the newly submitted medical evidence.  
Remand of this case is required in order that the RO can be 
given an opportunity to review this evidence and issue a 
supplemental statement of the case.  

On remand the RO should obtain records of any recent private 
or VA medical treatment of the Veteran's right shoulder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all of the Veteran's VA medical 
records, including physical therapy notes, 
dated from April 2008 to present.

2.  Send the appropriate authorization 
forms and request that the Veteran sign 
and return them if he has received any 
recent private treatment for his right 
shoulder disability.

3.  The Veteran should be afforded a VA 
joints examination to assess the severity 
of his service-connected right shoulder 
disability.  The claims folder should be 
made available to the examiner for review.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  In 
particular, the examiner is asked to 
provide a complete assessment of the 
severity of the Veteran's right shoulder 
disability, to include a discussion of the 
ranges of motion of the joint.  The 
examiner is also asked to state whether 
the Veteran's right shoulder disability is 
manifested by weakened movement, excess 
fatigability, incoordination, or pain.  
These determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
should also state the extent to which the 
Veteran's right shoulder disability 
affects occupational functioning and 
completion of daily activities, if at all.  
The examiner should provide a complete 
rationale for any stated opinion.

4.  When the above actions have been 
accomplished, the RO should readjudicate 
the Veteran's claim considering all the 
evidence of record.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he should be furnished a 
supplemental statement of the case which 
evaluates all the evidence submitted since 
the May 2009 supplemental statement of the 
case, and be given an appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


